        Case 4:20-cv-00283-AW-MAF Document 49 Filed 10/09/20 Page 1 of 5




                        IN UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION
J.C.,

        Plaintiff,

v.                                              Case No. 4:20-cv-00283-AW-MAF

UNITED STATES OF AMERICA;
OFFICER JIMMY HIGHSMITH;
WARDEN T.A. JONES;
WARDEN CRAIG COIL;
SIS OFFICER RONALD PROFFITT;
OFFICER GEOFFREY BROWN;
OFFICER MANUEL PULIDO; and
NAKAMOTO GROUP, INC.

     Defendants.
_________________________________/

          PLAINTIFF’S NOTICE OF FILING RETURN OF SERVICE

        Plaintiff, J.C., by and through the undersigned counsel, hereby files the Return

of Service of Summons, Complaint and Order Granting Motions for Stay and for

Consolidation and Order Production of Names served on the following person, date,

and time:

Name                                                       Date Served
Craig Coil                                                 10/1/2020


                                         /s/ Ryan J. Andrews
                                         STEVEN R. ANDREWS (FBN 0263680)
                                         RYAN J. ANDREWS (FBN 104703)
                                         The Andrews Law Firm
                                         822 N Monroe St
Case 4:20-cv-00283-AW-MAF Document 49 Filed 10/09/20 Page 2 of 5




                             Tallahassee, FL 32303
                             T: (850) 681-6416
                             service@andrewslaw.com
                             ryan@andrewslaw.com

                             /s/Jay T. McCamic
                             Jay T. McCamic, Esq. (WVSB# 2386)
                             McCamic Law Firm, PLLC
                             80 12th Street, Ste. 305
                             P.O. Box 151
                             Wheeling, WV 26003
                             Telephone: 304-238-9460
                             Fax: 304-830-5324
                             jay@mccamic.com

                             s/L. Dante diTrapano
                             L. Danté diTrapano, Esq. (WVSB# 6778)
                             Calwell Luce diTrapano, PLLC
                             500 Randolph Street
                             Charleston, WV 25302
                             Telephone: 304-343-4323
                             Fax: 304-344-3684
                             dditrapano@cldlaw.com
                             Benjamin Adams, Esq. (WSB# 11454)
                             badams@cldlaw.com
                             Alex McLaughlin, Esq. (WVSB# 9696)
                             amclaughlin@cldlaw.com

                             s/Anthony I. Werner
                             Anthony I. Werner, Esq. (WVSB# 5203)
                             John & Werner Law Offices, PLLC
                             Board of Trade Building, STE 200
                             80 - 12th Street
                             Wheeling, WV 26003
                             Telephone: 304-233-4380
                             Fax: 304-233-4387
                             awerner@johnwernerlaw.com

                             Attorneys for Plaintiff



                               2
      Case 4:20-cv-00283-AW-MAF Document 49 Filed 10/09/20 Page 3 of 5




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served by electronic service on the following on 9th day of October, 2020, to:

Marie A. Moyle, Esq.
Kathryn W. Drey, Esq.
Mary Ann Couch, Esq.
Office of the United States Attorney
111 N. Adams Street, 4th Floor
Tallahassee, FL 32301
marie.moyle@usdoj.gov
kathryn.drey@usdoj.gov
mary.ann.couch@usdoj.gov

                                       /s/ Ryan J. Andrews
                                       RYAN J. ANDREWS




                                         3
                   Case 4:20-cv-00283-AW-MAF Document 49 Filed 10/09/20 Page 4 of 5

                                                          AFFIDAVIT OF SERVICE

 Case:                Court:                                          County:                              Job:
 4:20-cv-00283-       United States District Court for the Northern                                        4949332
 AW-MAF               District OF Florida
 Plaintiff / Petitioner:                                              Defendant / Respondent:
 J.C.                                                                 United States OF America, Jimmy HighSmith, Warden T.A. Jones,
                                                                      Warden Craig Coil, Sis officer Ronald Proffitt, Officer Geoffrey
                                                                      Brown, Office Manuel Pulido, and Nakamoto Group, Inc
 Received by:                                                         For:
 Medlock Process Server & Notary                                      Andrews Law Firm
 To be served upon:
 Warden Craig Coil

I, Judy Jameson, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address:     Warden Craig Coil, 2999 US-61 , Woodville, Ms 39669
Manner of Service:            Authorized, Oct 1, 2020, 4:17 pm CDT
Documents:                    Summons and Complaint

Additional Comments:
1) Successful Attempt: Oct 1, 2020, 4:17 pm CDT at 2999 US-61 , Woodville, Ms 39669 received by Warden Craig Coil.
I was escorted through the prison gates by T. Going in the prison. Major M.Schoeltmer was called to the search area and he was served by
myself.


                                                                        Subscribed and sworn to before me by the affiant who is
                                                                        personally known to me.
                                             10/08/2020
Judy Jameson                                 Date
                                                                        Notary Public
Medlock Process Server & Notary
5260 CEDAR PARK DR SUITE E2
                                                                        Date                    Commission Expires
JACKSON, MS 39206-4131
(662) 5745195
Case 4:20-cv-00283-AW-MAF Document 49 Filed 10/09/20 Page 5 of 5
